Name: Council Implementing Regulation (EU) 2018/899 of 25 June 2018 implementing Regulation (EU) 2017/2063 concerning restrictive measures in view of the situation in Venezuela
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  electoral procedure and voting;  America
 Date Published: nan

 25.6.2018 EN Official Journal of the European Union LI 160/5 COUNCIL IMPLEMENTING REGULATION (EU) 2018/899 of 25 June 2018 implementing Regulation (EU) 2017/2063 concerning restrictive measures in view of the situation in Venezuela THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/2063 of 13 November 2017 concerning restrictive measures in view of the situation in Venezuela (1), and in particular Article 17(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 13 November 2017, the Council adopted Regulation (EU) 2017/2063. (2) On 28 May 2018, the Council adopted conclusions on Venezuela stating that the elections held in Venezuela on 20 May 2018 were neither free nor fair and that the election and its outcome lacked any credibility as the electoral process did not ensure the necessary guarantees for inclusive and democratic elections. (3) The conclusions called for the holding of fresh presidential elections in accordance with internationally recognised democratic standards and the Venezuelan constitutional order, and, in that context, for additional targeted and reversible restrictive measures that do not harm the Venezuelan population. (4) In view of the situation in Venezuela, 11 persons should be included in the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex IV to Regulation (EU) 2017/2063. (5) Annex IV to Regulation (EU) 2017/2063 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EU) 2017/2063 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2018. For the Council The President F. MOGHERINI (1) OJ L 295, 14.11.2017, p. 21. ANNEX The following persons are added to the list of natural and legal persons, entities and bodies set out in Annex IV to Regulation (EU) 2017/2063: Name Identifying information Reasons Date of listing 8. Tareck Zaidan El-Aissami Maddah Vice President of Economy and Minister for National Industry and Production Date of birth: 12 November 1974 Vice President of Economy and Minister for National Industry and Production. As the former Vice President of Venezuela with oversight of the direction of the Bolivarian National Intelligence Service (SEBIN) Maddah is responsible for the serious human rights violations carried out by the organisation, including arbitrary detention, politically motivated investigations, inhumane and degrading treatment, and torture. He is also responsible for supporting and implementing policies and activities which undermine democracy and the rule of law, including the prohibition of public demonstrations, and heading President Maduro's anti-coup command which has targeted civil society and the democratic opposition. 25.6.2018 9. Sergio JosÃ © Rivero Marcano Inspector General of the Bolivarian National Armed Forces Date of birth: 8 November 1964 General Commander of the Bolivarian National Guard until 16 January 2018. Involved in the repression of civil society and democratic opposition in Venezuela, and responsible for serious human rights violations committed by the Bolivarian National Guard under his command, including the excessive use of force, and the arbitrary detention and abuse of civil society and opposition members. His actions and policies as General Commander of the Bolivarian National Guard, including the Bolivarian National Guard assaulting members of the democratically elected National Assembly and intimidating journalists reporting on the fraudulent elections for the illegitimate Constituent Assembly, have undermined democracy and the rule of law in Venezuela. 25.6.2018 10. JesÃ ºs Rafael SuÃ ¡rez Chourio General Commander of the Bolivarian Army Date of birth: 19 July 1962 General Commander of the Venezuelan Bolivarian National Army and former Commander of Venezuela's Comprehensive Defence Region of the Central Zone (REDI Central). Responsible for human rights violations by forces under his command, including the use of excessive force and the mistreatment of detainees. Has targeted the democratic opposition and supported the use of military courts to try civilian protestors. 25.6.2018 11. IvÃ ¡n HernÃ ¡ndez Dala Head of Directorate-General of Military Counter-Intelligence Date of birth: 18 May 1966 Head of the Directorate-General of Military Counter-Intelligence (DGCIM) since January 2014 and Head of the Presidential Guard since September 2015. As Head of the DGCIM, IvÃ ¡n HernÃ ¡ndez Dala is responsible for serious human rights violations and the repression of civil society and democratic opposition committed by members of the DGCIM under his command, including excessive use of force and the ill-treatment of detainees. 25.6.2018 12. Delcy Eloina RodrÃ ­guez GÃ ³mez Vice President of the Bolivarian Republic of Venezuela Date of birth: 18 May 1969 Vice President of Venezuela, former President of the illegitimate Constituent Assembly and former member of the Presidential Commission for the illegitimate National Constituent Assembly. Her actions on the Presidential Commission and then as President of the illegitimate Constituent Assembly have undermined democracy and the rule of law in Venezuela, including usurping the powers of the National Assembly and using them to target the opposition and prevent them taking part in the political process. 25.6.2018 13. ElÃ ­as JosÃ © Jaua Milano Minister of Popular Power for Education Date of birth: 16 December 1969 Minister of Popular Power for Education. Former President of the Presidential Commission for the illegitimate National Constituent Assembly. Responsible for undermining democracy and the rule of law in Venezuela through his role in leading the establishment of the illegitimate Constituent Assembly. 25.6.2018 14. Sandra Oblitas Ruzza Vice President of National Electoral Council Date of birth: 7 June 1969 Vice President of the National Electoral Council (CNE) and President of the Commission of the Electoral and Civilian Register. Responsible for the CNE's activities which have undermined democracy in Venezuela, including facilitating the establishment of the illegitimate Constituent Assembly and manipulation of the electoral process. 25.6.2018 15. Freddy Alirio Bernal Rosales Date of birth: 16 June 1962 Head of the National Control Centre of the Committee for Local Supply and Production (CLAP) and Commissioner General of SEBIN. Responsible for undermining democracy through manipulation of CLAP programme distributions amongst voters. Additionally, as Commissioner General of SEBIN, he is responsible for SEBIN's activities which include serious human rights violations such as arbitrary detention. 25.6.2018 16. Katherine Nayarith Harrington PadrÃ ³n Deputy Prosecutor General (also translated as Deputy Attorney General) Date of birth: 5 December 1971 Deputy Prosecutor General (also translated as Deputy Attorney General) since July 2017. Appointed Deputy Prosecutor General by the Supreme Court in violation of the Constitution, rather than by the National Assembly. Responsible for undermining democracy and the rule of law in Venezuela, including by initiating politically-motivated prosecutions and failing to investigate allegations of human rights violations by the Maduro regime. 25.6.2018 17. Socorro Elizabeth HernÃ ¡ndez HernÃ ¡ndez Date of birth: 11 March 1952 Member (Rector) of the National Electoral Council (CNE) and member of the National Electoral Board (JNE). Responsible for the CNE's activities which have undermined democracy in Venezuela, including facilitating the establishment of the illegitimate Constituent Assembly and manipulation of the electoral process in relation to a cancelled presidential recall election in 2016, postponement of gubernatorial elections in 2016, and the relocation of polling stations at short notice before gubernatorial elections in 2017. 25.6.2018 18. Xavier Antonio Moreno Reyes Secretary-General of the National Electoral Council Secretary-General of the National Electoral Council (CNE). Responsible for approving CNE decisions which have undermined democracy in Venezuela, including facilitating the establishment of the illegitimate Constituent Assembly and manipulation of the electoral process. 25.6.2018